Exhibit 10.6

AMENDMENT NUMBER 1

TO THE

UPS EXCESS COORDINATING BENEFIT PLAN

WHEREAS, United Parcel Service of America, Inc. (“UPS”) established this UPS
Excess Coordinating Benefit Plan (“Plan”) to provide to certain highly
compensated and management employees of UPS or its affiliated companies who are
participants in the Retirement Plan those retirement benefits cannot be paid
from the Retirement Plan as a result of the limitations imposed by Sections
401(a)(17) and 415 of the Code;

WHEREAS, UPS amended and restated this Plan effective as of January 1, 2009 to
satisfy Section 409A of the Code;

WHEREAS, Section 7.1 of the Plan provides that UPS reserves the right to amend
the Plan; and

WHEREAS, UPS desires to amend the Plan so that the normal form of benefit
payment for a Participant with a Domestic Partner is the same as that for a
married Participant.

NOW THEREFORE, BE IT RESOLVED that Section 3.3(a)(1) of the Plan be amended
effective as of January 1, 2009 by deleting such section in its entirety and
replacing it with a new Section 3.3(a)(1) to read as follows:

Annuity Form. Subject to Section 3.3(a)(2), the Coordinating Final Average Pay
Benefit shall be paid in a Single Life Only Annuity if the Participant is not
married on the date as of which benefits commence, in a Qualified Joint and
Survivor Annuity if the Participant is married on the date as of which benefits
commence, and in a 50% Joint and Survivor Annuity with the Participant’s
Domestic Partner if the Participant has a Domestic Partner on the date as of
which benefits commence. Alternatively, a Participant may elect to receive a
Single Life Only Annuity, a Joint and Survivor Annuity or a Single Life Annuity
with 120-Month Guarantee; provided such election is made on or before the
Participant’s Separation from Service. The form of annuity shall be irrevocable
after the Participant’s Separation from Service.

IN WITNESS WHEREOF, United Parcel Service of America, Inc. based upon action by
the Board of Directors has caused this Amendment No. 1 to be executed this 2nd
day of June, 2009.

 

ATTEST:    UNITED PARCEL SERVICE OF AMERICA, INC. By:  

/s/ Teri P. McClure

   By:  

/s/ D. Scott Davis

  Teri P. McClure      D. Scott Davis